Citation Nr: 1204355	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-00 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957.  His DD 214 lists his last duty assignment as Battery A, 26th Field Artillery Battalion, Fort Carson, Colorado.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran was scheduled for a hearing at the RO in April 2010, however an undated record shows the Veteran canceled the hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the Veteran's claim.

The Board notes that service treatment and personnel records have been deemed unavailable by the RO.  In an effort to reconstruct any available records, the RO requested that the Veteran submit an NA Form 13055, Request for Information Needed to Reconstruct Medical Data.

In May 2009, the Veteran submitted an NA Form 13055 wherein he noted that he had been assigned to the 26th Artillery Battalion, 9th Division in October 1957.  He further noted a history of hearing loss and tinnitus while stationed in Germany.  In January 2010, the RO informed the Veteran that he needed to provide the specific month of treatment and the military hospital where he was treated.  They asked that he submit a new NA Form 13055.  

In February 2010, the Veteran submitted an NA Form 13055 stating that he had been treated in August 1956 for tinnitus while assigned to the 26th Artillery Battalion, 9th Division in Germany.  In March 2010, the RO informed the Veteran that the information provided was still not enough as he had not provided the name of the hospital or dispensary where he was treated but had simply provided the country, Germany.

In March 2010, the Veteran stated that he was assigned to the 26th Artillery Battalion, 9th Division in Schwabach, Germany and had been treated at the division dispensary in 1955-1956.  In April 2010, the RO informed the Veteran that he had still not provided enough information to obtain records as they needed two specific months and dispensary records were usually kept with service treatment records.  

The Board finds that considering all of the information provided by the Veteran, the RO has sufficient information to at least submit a request for records.  In considering the information provided in the appellant's NA Forms 13055 and statements, he has provided a month and year, i.e., August 1956, the location of the dispensary; i.e., Schwabach, Germany; and the unit he was assigned to, i.e., Battery A, 26th Artillery Battalion, 9th Division.  The Board is of the opinion that this is sufficient information to at least search for sick/morning reports from the unit.  There is no evidence of record that the RO has attempted to obtain the same.  To ensure the duty to assist has been met, the RO should attempt to obtain any sick/morning reports for August 1956 regarding complaints of hearing loss and/or tinnitus for the Veteran.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Id.

In this case, the Veteran was afforded a VA examination in June 2009.  That examiner opined that the Veteran's hearing loss disability was not due to the claimed noise exposure in service because the right ear had shown normal hearing in 1995 and 1998, and progressive conductive hearing loss in the left ear.  A review of the medical evidence of record shows, however, that an April 1992 private audiological examination revealed a bilateral hearing loss disability, sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  Moreover, the Veteran was consistently noted to have mixed hearing loss in the left ear, not just conductive hearing loss.  The June 2009 examiner failed to address the abnormal hearing findings in the right ear in April 1992.  Moreover, he did not discuss or even acknowledge the left ear mixed hearing loss disability.  Accordingly, the Board finds that the June 2009 examination was inadequate and that a new examination must be conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should request from the National Personnel Records Center or any other federal agency, and/or service department which may have records of sick logs and/or sick and morning reports for members of Battery A, 26th Artillery Battalion, 9th Division stationed at Schwabach, Germany from August 1956 regarding treatment for hearing loss and/or tinnitus.  All requests undertaken in this regard and all responses received must be documented in the claims file. 

2.  After completion of the above, to include the completion of any additional development warranted in light of any records received, the RO/AMC must schedule the Veteran for a VA audiological examination by a different audiologist for purposes of determining the nature and etiology of any diagnosed hearing loss and/or tinnitus.  The claims folder must be made available to and reviewed by the examiner.  Any indicated tests, if any, must be performed.  Following the examination, the examiner must opine whether it is at least as likely as not (i.e., at least a 50 percent or better probability) that the Veteran's bilateral hearing loss and/or tinnitus are etiologically related to an event, injury, or disease in service, to include as a result of exposure to loud noises. 

In providing this opinion, the examiner should specifically address any statements from the Veteran regarding the onset and continuity of his bilateral ear hearing loss and tinnitus since service.  The examiner must address the April 1992 private examination report to include the fact that the left ear has shown a mixed hearing loss.  The examiner must specifically address whether any sensorineural or conductive component of the left ear hearing loss is related to service.  For purposes of providing the requested opinions, the examiner is to assume that the Veteran was exposed to hazardous noise while serving in an artillery battery.  The examiner is hereby informed that governing laws and regulations do not require documented in-service complaints of, or treatment for, hearing loss in order to establish service connection.

A thorough rationale must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given. 

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to service connection for hearing loss and tinnitus.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



